PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











--BEFORE THE PATENT TRIAL AND APPEAL BOARD--


Application Number: 16/576,485
Filing Date: 19 Sep 2019
Appellant(s): MULYE, Nirmal



__________________
Jonathan Ball
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 31, 2020.

July 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 9, 10, 21, 22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudhara (US 2003/0175353 A1 Published September 18, 2003).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudhara as applied to claims 1-6, 9, 10, 21, 22, and 25 above, and further in view of Remington’s (Gennaro, 17th Edition, 1985, page 1614).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudhara and Remington’s as applied to claims 1-6, 9, 10, 21, 22, and 25 above, and further in view of Bechgaard et al. (Patent No. 4,606,909 Date of patent August 19, 1986).
NEW GROUNDS OF REJECTION
	There are no new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Double patenting rejections of claims 1-10, 21, 22, and 25 over copending application 14/057,710 are withdrawn because appellant filed a terminal disclaimer on October 30, 2020, which was approved on October 30, 2020. 
RESPONSE TO ARGUMENTS  

1. Appellant stated that by adding the water-insoluble polymer as an aqueous latex dispersion in the claimed wet granulation process, the resultant release profile of the pellets is altered as compared to if the water-insoluble polymer were added a powder. Appellant cited paragraph 0025 and Examples 1-3. Concentration of the granulating medium is shown to have a direct effect on release profile thereby evidencing that this undisclosed process produces a structurally different result. The examples illustrate how the concentration of the water-insoluble polymer in the granulating medium of the wet granulation process effects the resultant release profile of the claimed pellets. See paragraphs 0177-0122. This is further explained in the Mulye declaration submitted on July 3, 2020. The release profile data present in Example 1 and Example 3 of the instant application is plotted for convenience. See Mulye declaration paragraph 8. In the graph, Example 1 is illustrated with black circles, while Example 3 is illustrated with white circles. It can be seen from the graph that even small changes in the concentration of the aqueous latex in granulating medium result in substantial changes in release rate which evidences the fact that the aqueous latex is imparting a structural and functional difference to the product. The claimed wet granulation step therefore results in a materially different composition based on release rates of the drug, particularly if compared to the composition created when powders are added and compressed. The wet granulation process had a statistically meaningful effect on the structure of the claimed dosage form. 
2. The examiner is requiring comparison of the results of the invention with the results of the invention rather than comparison to a product that existed in the art. The examiner alleges that the claimed process does not produce a product that is materially different from the product 
The Muyle declaration details structural and functional differences between the presently claimed unit dosage forms and each of Dudhara’s Examples. Dr. Muyle explains that a POSA would understand that all of Dudhara’s examples are immediate release. See paragraphs 4-7. Therefore, Dudhara’s exemplary compositions cannot have the controlled release of the claimed dosage form. Accordingly, these products of the prior art must be materially different than those claimed. 
In the present application, controlled drug release is achieved through wet granulation. A POSA would have understood that any controlled release in Dudhara was due to the presence of its coating. See declaration paragraphs 5-6. A POSA would have understood that Eudragit E100 coating was essential in Dudhara’s tablets for achieving the indicated drug release rate. See paragraph 6. The examiner stated that Dudhara’s teachings are not limited to their exemplified compositions. This is improper because applicant is not required to compared the claimed invention with subject matter that does not exist in the prior art. 
3. The examiner has ignored the Muyle declaration as evidence. The declaration evidences that wet granulation imparts a structural and functional difference to the resulting granules and that the difference between these release profiles is statistically significant. See paragraph 8. The examiner has not identified any error in the analysis, nor identified any 
4. Appellant requests separate consideration for claim 21, which recites requires a concentration range of water insoluble polymer in the granulating medium. In addition to the fact that none of the cited references teach or suggest such process, there is ample evidence of record illustrating that alteration of the water-insoluble polymer concentration in this range results in a different release profile of the unit dosage form. See paragraph 8 of the declaration and paragraphs 0177-0122. 

Appellant’s arguments were fully considered but are not persuasive for the following reasons.
1. The appellant has not provided evidence to show that a wet granulation process results in forming a product that is materially different from a product formed from dry powders. Appellant cited paragraph 0025 and Examples 1-3, however these citations do not support appellant’s conclusion. Example 1 and example 3 show drug dissolution data in paragraph 0148 and paragraph 0152, respectively. The data was reproduced in paragraph 8 of the Muyler declaration. The data does not show that varying water concentration in the granulation medium affects the dissolution profile of the drug. The four data points obtained in each example appear to be obtained from a single measurement. The data is inconclusive because there is no statistical analysis of the data and it is unknown whether or not the values for each time period are statistically significantly different. The appellant has not presented sufficient evidence to support the conclusion that the concentration of water and the water-insoluble polymer in the granulating medium of the wet granulation process affect the release profile of drug in resultant pellets.         

MPEP 2113(I) states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” 
MPEP 2113(II) states "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).”

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All claimed limitations and motivation to combine are present in the prior art references as described in the office action. Dudhara is not limited by exemplified coated tablet compositions. The claimed capsules are obvious over Dudhara’s teachings as explained in the rejection.  
 Dudhara’s seven exemplified tablet embodiments are structurally different from the embodiment over which the present claims are rejected. The method of making is not the only difference between Dudhara’s tablets and presently claimed capsule comprising pellets. Dudhara’s tablets comprise elements that are different from the claimed pellet composition and comprise an enteric coating, whereas the claimed pellets are free of an enteric coating. Therefore, any differences between Dudhara’s tablets and claimed capsules do not support appellant’s conclusion that wet granulation is the reason for presence of differences between the two. The method of making is not the only variable between Dudhara’s tablets and claimed capsules, therefore a person skilled in the art would not have concluded that wet granulation process is the critical element. 

3. The examiner has not ignored the Muyle declaration as evidence. Dr. Muyle’s conclusion that differences between release profiles of pellets formed in example 1 and pellets formed in example 3 are statistically significant is not persuasive because it is not supported by evidence. The data is inconclusive because data points were obtained from a single measurement, and it cannot be determined whether or not the values are statistically significantly different. Muyle’s analysis and comparison between the claimed capsules and Dudhara’s tablets was considered, however it is not sufficient to overcome the obviousness rejections because rejections are not based on exemplified tablets.   
4. Claim 21 is a product by process claim. Dudhara is not required to teach a process by which the product was obtained. The appellant has not shown with data that the claimed concentration of water-insoluble polymer in granulation medium is a critical element and that the product formed by such process is materially different from the prior art product.
Arguments directed to secondary references are not persuasive because Dudhara is not deficient for reasons described above.        
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALMA PIPIC/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.